NO. 07-11-0221-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                    OCTOBER 20, 2011

                           _____________________________

                              DAMON CHARLES WILLIAMS,

                                                                    Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                                    Appellee

                           ______________________________

             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 21400-B; HONORABLE JOHN BOARD, PRESIDING

                           ______________________________

                                 Memorandum Opinion

                           ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Damon Charles Williams contends his conviction of unauthorized use of a motor

vehicle should be overturned because the trial court erred in allowing the testimony of a

probation officer who stated that appellant had pled true to the offense during another

court proceeding. We disagree and affirm the judgment.
      Appellant was charged with intentionally and knowingly operating a motor-

propelled vehicle, i.e. a Toyota automobile, without the effective consent of the owner

Tommy Dameron on February 15, 2010. During trial, Greg Dement, a probation officer,

was permitted to testify that he was in court on April 27, 2011, and that appellant was

asked if on February 15, 2010, he had operated a Toyota automobile without the

effective consent of the owner Tommy Dameron.         Dement stated that appellant pled

true in response to the question. The jury was not informed of Dement’s occupation or

of the nature of the proceeding in which appellant pled true.

      Appellant contends admission of this testimony was error under Rule 403 of the

Rules of Evidence. Under that rule, evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury. TEX. R. EVID. 403. We review the trial court’s ruling for abuse of

discretion. Mozon v. State, 991 S.W.2d 841, 847 (Tex. Crim. App. 1999).

      Although appellant refers to this evidence as extraneous offense evidence, it is in

fact evidence of the current offense and not some other offense. Moreover, a criminal

defendant’s own judicial statements offered against him are generally admissible. TEX.

R. EVID. 801(e)(2)(A); Ramirez v. State, 74 S.W.3d 152, 155 (Tex. App.–Amarillo 2002,

pet. ref’d). Nevertheless, in reviewing a Rule 403 balancing test, we look at 1) whether

the evidence makes a fact of consequence more or less probable, 2) the potential of the

evidence to impress a jury in some irrational but indelible way, 3) the time needed to

develop the evidence, and 4) the need for the evidence to prove a fact of consequence.

Montgomery v. State, 810 S.W.2d 372, 389-90 (Tex. Crim. App. 1991).




                                            2
        Appellant’s own admission of his guilt in a court proceeding tends to make the

fact of his guilt more probable.          Moreover, the evidence was needed by the State

because appellant claimed that he had consent to use the vehicle.1 Therefore, the first

and last factors weigh in favor of admitting the evidence. As to the other two factors,

the testimony was short and took approximately one page of the transcript, and we do

not believe the testimony impressed the jury in some “irrational” way. While it is true

that Dement answered that appellant “pled true” which may have indicated that

appellant was in court on some other offense, the nature of that offense is not in the

record so we also do not believe the jury was impressed in some indelible way. Thus,

the trial court did not abuse its discretion.

        Accordingly, the judgment is affirmed.



                                                Per Curiam

Do not publish.




        1
          Dameron had left the keys to the vehicle with his neighbor while Dameron went to Dallas to have
surgery. He told his neighbor that he could use the vehicle. Appellant was the neighbor’s grandson who
lived with his grandparents and who was present when the keys were turned over to his grandfather.

                                                   3